Citation Nr: 1622827	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-25 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to May 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously before the Board in August 2015, when they were remanded by another Veterans Law Judge for additional development; they have been reassigned to the undersigned.  (The August 2015 Board decision also remanded the matter of service connection for hearing loss.  That claim was granted in a December 2015 rating decision and is no longer before the Board.)  

The issues of service connection for back and neck disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to be related to active service or service-connected hearing loss.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission (such as failure to provide a requested hearing, see Remand, below) is harmless.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran claims that he has tinnitus that is related to his active duty service.  It is not in dispute that he has tinnitus; tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds no reason to question the Veteran's accounts that he experiences ringing in his ears. 

What remains necessary to substantiate the claim of service connection for tinnitus is evidence of a nexus between such disability and the Veteran's service or service-connected disabilities.  

On May 2014 VA examination, the examiner opined that that the Veteran's tinnitus was at least as likely as not a symptom of his hearing loss.  While the opinion was initially considered negative, as the examiner opined that the Veteran's hearing loss was less likely than not related to service, the Board notes that service connection for hearing loss was subsequently granted.  Thus, the May 2014 VA examination report is, essentially, positive evidence in support of the Veteran's claim of service connection for tinnitus.  

On December 2015 VA examination, the examiner provided a negative nexus opinion, but also stated that the Veteran's tinnitus was most likely the result of postservice noise exposure and "progression of hearing loss."  Thus, it appears that that the examiner concluded that (service-connected) hearing loss is responsible, at least in part, for the Veteran's tinnitus.  Therefore, the December 2015 VA examination report is also positive evidence in support of the Veteran's claim.

As the Board finds no reason to question the credibility of the Veteran's account that he experiences tinnitus, and the medical opinion evidence of record is positive with respect to nexus, the Board finds that the record reasonably supports the Veteran's claim.  Service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

In his June 2010 substantive appeal, the Veteran requested a Travel Board hearing.  In November 2014, he was notified that he had been placed on the waiting list for a hearing.  In January 2015, he contacted VA by telephone to request a videoconference Board hearing, instead.  Later that month, VA sent notification of a scheduled Travel Board hearing in March 2015.  However, that notification was sent to an old address (not the one used in November 2014 correspondence or noted during the January 2015 phone contact) and it was returned as undeliverable.  In March 2015, the Veteran contacted VA to report his correct address (the one used in November 2014 correspondence and noted during the January 2015 phone contact).  However, the hearing was not rescheduled.  

In August 2015 correspondence, the Veteran noted that he never received notice of his scheduled hearing, which the record shows was clearly mailed to the wrong address.  It was not clear from the correspondence whether he wished to reschedule the requested hearing.  However, since he has drawn attention to VA's error, and he has not explicitly withdrawn his hearing request in writing, the Board finds that remand is therefore necessary in order to comply with the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing before a Veterans Law Judge at the earliest opportunity in accordance with applicable procedures.  Notify the Veteran and his representative of the date and time thereof.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


